IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             :   No. 2575 Disciplinary Docket No. 3
                                             :
MICHAEL ORJI-NWOSU                           :   Board File No. C2-19-48
                                             :
                                             :   (Supreme Court of Texas, Misc. Docket
                                             :   No. 09-9079)
                                             :
                                             :   Attorney Registration No. 92140
                                             :
                                             :   (Out of State)


                                            ORDER

PER CURIAM
       AND NOW, this 17th day of April, 2019, upon consideration of a response to a

Notice and Order directing Michael Orji-Nwosu to provide reasons against the imposition

of a disbarment reciprocal to that imposed by the Supreme Court of Texas, Michael Orji-

Nwosu is disbarred from the practice of law in this Commonwealth, and he shall comply

with all the provisions of Pa.R.D.E. 217.